DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 24 February 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.  This action is made final.
Claim Status
3. 	Claims 1, 8, 13, 17, 19-23, 25, 27, 37 and 38 are pending.
	Claims 17, 19-23, 25, 27, 37 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that Applicant elected, without traverse, Group I, methods for detecting the level of expression of a SERPINA1 gene in a breast cancer patient in the reply filed on October 19, 2018.
Claims 1, 8, and 13 read on the elected invention and have been examined herein. 
Maintained / Modified Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (PGPUB 2011/0217297), in view of Farshchian et al (Am J Pathology. Sept. 2011. 179: 1110-1119).
Kao teaches a method for detecting the gene expression level of the SERPINA1 gene in a breast cancer patient comprising obtaining a biological sample from the breast cancer patient and determining the level of expression of SERPINA1 in the sample (see, e.g., para [0007], [0104], [0120] and [0135], and Table 6). Kao teaches that SERPINA1 is expressed at higher levels in subtype V (ER+) breast cancer patients (para [0104] and Table 6).

Additionally, Kao teaches performing the methods disclosed therein using the Affymetrix U133 Plus 2.0 on samples that are characterized as being subtype IV patients, which have intermediate ER expression and intermediate HER2 expression (see Table 13) and thereby are also ER+ and HER+. Thus, since Kao teaches a method of assaying a biological sample from subtype IV breast cancer patients expressing intermediate levels of HER2 and ER (and thereby HER2+ / ER+) to determine gene expression levels of nucleic acids that hybridize to each of the probes on the U133 Plus 2.0 microarray (which includes probes to SERPINA1), the method of Kao as it applies to the subtype IV patients is also one that comprises the steps of obtaining a biological sample from a HER2+ / ER+ (subtype IV) breast cancer patient and determining an expression level of SERPINA1 in the biological sample.
Kao teaches methods of classifying a breast cancer patient as one of subtype I-VI based on their expression profile (para [0099] and claim 37). For instance, it is disclosed that breast cancer patients are classified as subtype V based on the expression level of genes in Table 6, wherein Table 6 recites that SERPINA1 expression levels are increased in subtype V breast cancer patients (see para [0104] and Table 6).


“[0104] A "molecular subtype V breast cancer" refers to a breast cancer that is characterized by differential expression of the genes listed in Table 6 in a breast cancer sample relative to a normal sample (e.g., a non-cancerous control sample). Molecular subtype V breast cancers typically express high levels of estrogen receptor (ESR1) and many breast cancers of this subtype can be managed effectively with anti-estrogen hormonal therapy, without adjuvant chemotherapy, if the disease is at early stage (T<or =2; and positive node number<or =3). Molecular subtype V breast cancers typically have low risk of distant metastasis and a good survival prognosis.”

Kao also teaches that following the classification of a patient’s cancer based on gene expression levels, prognosing the subject having cancer, including determining the prognosis of the survival of the subject (e.g., claim 48). It is stated that:
“[0129]…molecular subtype V breast cancer is associated with a low risk for distant metastasis and more favorable survival prospects. Accordingly, a prognosis for a subject with a breast cancer can be determined by classifying the breast cancer according to one of the molecular subtypes described herein. In particular embodiments, the breast cancer in the subject is classified by any of the methods provided by the invention and the prognosis is based on the classification of the breast cancer, wherein the prognosis is for one or more clinical indicators selected from metastasis risk, T stage, TNM stage, metastasis-free survival, and overall survival.”

Thus, Kao teaches a method for determining the expression level of SERPINA1 in a ER+/HER2+ breast cancer patient comprising obtaining a biological sample from a breast cancer patient; determining the expression level of a SERPINA1 gene in the biological sample; based on gene expression levels, including an increase in the expression level of SERPINA1, classifying the breast cancer patient as subtype V, and based on the classification of the breast cancer patient as subtype V, predicting a favorable survival of the breast cancer patient.
It is noted that the present claims broadly recite “based on said expression level predicting the survivability of said breast cancer patient.” Neither the claims nor the specification provide a limiting definition for “based on” and the claims do not state how 
Alternatively, the present claims recite “A method of determining an expression level of a SERPINA1 gene in a breast cancer patient.” As discussed above, Kao teaches methods of determining the expression level of SERPINA1 in breast cancer patients that are classified as subtype V (and have an ER+ high and HER2+ low status and thus are ER+/HER2+ – see Table 13) and in breast cancer patients that are classified as subtype IV (and have an ER+ intermediate and HER2+ intermediate status nd thus are ER+/HER2+ - see Table 13). Regarding the final step of the claims of “based on said expression level predicting the survival probability of said breast cancer patient,” neither the specification nor the claims provide a limiting definition for “predicting” and the claims do not set forth how the predicting step is accomplished. The broadest reasonable interpretation of the “predicting” step is that this step may be accomplished mentally or verbally.  However, a limitation that merely incorporates 
 Regarding the recitation that determining the expression level of a SERPINA1 gene comprises using a labeled nucleic acid probe comprising SEQ ID NO: 3 or 4, Kao teaches that the level of gene expression can be determined using a labeled probe that is complementary to the target nucleic acid and that the nucleic acid in the biological sample may be amplified by, e.g., PCR, prior to contacting the nucleic acid with the labeled probe (e.g., para [0122-0126]). Kao teaches that the primer may be labeled and may be of a length from, e.g., 10-35 nucleotides or 18-22 nucleotides (para [0122] and [0151]). Thus, the method of Kao is one in which the nucleic acid in the sample is contacted with a labeled probe comprising at least 10 nucleotides of a SERPINA1 gene.

However, Farshchian teaches methods for detecting SERPINA1 mRNA expression levels in samples from patients having cancer wherein the detecting step is accomplished by performing quantitative real-time PCR using a SerpinA1 forward primer and a SerpinA1 reverse primer which are identical to present SEQ ID Nos: 3 and 4, respectively and a Fam / Tamra labeled probe (see p. 1112, col. 1). Farshchian teaches validating microarray-based results using this quantitative real-time PCR assay (p. 1113, col. 1). While Farshchian teaches that the sequences of SEQ ID NO: 3 and 4 are used as primers in the quantitative real-time PCR assay and are not labeled, the ordinary artisan would have recognized that the primers of SEQ ID NO: 3 and 4 could also be labeled and the amplification products directly detected by the incorporation of the label. Kao (e.g., para [0115] and [0125]) teaches labeling primers used for amplification reactions and then detecting the labeled amplification product. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kao so as to have detected the expression levels of SERPINA1 using labeled primers comprising SEQ ID NO: 3 or 4, thereby providing an alternative and equally effective method for determining the level of expression of SERPINA1 in biological samples of breast cancer patients.
.

Regarding claim 13, Kao teaches that the subjects identified as having a subtype V breast cancer based on the gene expression profile of the genes in Table 6, including the SERPINA1 gene, are then treated by administering an anti-estrogen agent, such as the estrogen receptor downregulator fulvestrant, as well as selective estrogen receptor modulators (SERMs) (e.g., para [0095], [0120] and [0135] and Table 6).
Additionally, regarding subtype IV, Kao teaches that “Molecular subtype IV breast cancers are typically ER-positive and should be treated with an anti-estrogen therapy” (para [0103]). Kao teaches that once the molecular subtype of the patient is determined based on the gene expression profile, and when that gene expression profile indicates that the subject has a subtype IV breast cancer, than the patient is treated with an effective therapy, such as an anti-estrogen (anti-ER) therapy (e.g., para [0134]).Response to Remarks:
The response states that “amended claim 1 includes the positive recitation of the active step of predicting the survival probability based on the detected expression level.” It is stated that “Kao teaches determining a molecular subtype among breast cancer patients and based on that subtype selecting a therapy for the breast cancer patient. Among many genes, Kao teaches the detection of SERPINA1 in breast cancer patients.” It is argued that “The references cited, singly or combined, fail to teach or suggest, inherently or otherwise, that SERPINA1 expression may be used to predict the survival probability of an ER+/HER2+ breast cancer patient. Hence, a person having 
These arguments have been fully considered but are not persuasive. First, as discussed in detail in the above rejection, Kao does teach classifying the breast cancer patients as subtype V based on the expression level of SERPINA1 and based on this classification of subtype V, determining that the breast cancer patient has a favorable prognosis. The present claims recite the open claim language of “comprising” and do not exclude detecting the expression of other genes or using the expression of other genes together with the SERPINA1 expression level to predict the survival probability of the patient. The present claims recite “based on said expression level predicting the survivability of said breast cancer patient.” Absent a clear definition in the specification or claims for “based on,” the broadest reasonable interpretation of this phrase is that the claims include using the expression level of SERPINA1, together with any other information, to predict a breast cancer patient’s survival probability. The present claims thereby include the method of Kao wherein predicting the survival probability of the breast cancer patient is based on the expression level of SERPINA1, together with additional genes recited in Table 6 of Kao. That is, since Kao teaches classifying the breast cancer patient as subtype V based on the increase in expression of SERPINA1 (and one or more genes in Table 6) and predicting a favorable survival probability based on the subtype V classification, Kao teaches ‘based on the expression level” of SERPINA1, predicting the survival probability of said breast cancer patient.
Alternatively, regarding the argument that the claims recite an active step of predicting the survival probability based on the detected expression level, the predicting step is not in fact an active, transformative step.  Neither the specification nor the claims provide a limiting definition for “predicting” and the claims do not set forth how the predicting step is accomplished. The broadest reasonable interpretation of the “predicting” step is that this step may be accomplished mentally or verbally.  However, a limitation that merely incorporates information into a mental or verbal step of a process is not entitled to patentable weight. See MPEP 2111.05 which states “The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists.”  Herein, a new and nonobvious functional relationship between the information / predicting and the known method does not exist. Note that the present claims are not directed to a method of predicting the survival probability of a breast cancer patient, but rather are directed to a method of determining an expression level of a SERPINA1 gene. The final predicting step is thereby not tied to the preamble of the claims and does not materially distinguish the claimed method over the prior art method of Kao. This alternative aspect of the rejection may be obviated by amendment of claim 1 to recite “A method of predicting the survival probability of a breast cancer patient, said method comprising.” Note that this amendment would not address the first aspect of the rejection addressed above regarding the interpretation of the recitation of predicting the survival probability “based .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634